   Case: 3:20-cv-01581-JZ Doc #: 13 Filed: 08/18/20 1 of 1. PageID #: 282




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 John Doe,                                         Case No. 3:20 CV 1581

                               Plaintiff,          ORDER STRIKING PLAINTIFF BRIEFING

                -vs-                               JUDGE JACK ZOUHARY

 ProMedica Health System, Inc.,

                               Defendant.



       This Court granted Plaintiff permission to file a Motion to Remand, with a fifteen-page limit

(Doc. 10). Plaintiff then filed a ten-page document titled “Motion to Remand” (Doc. 12). Attached

to the Motion is a fifteen-page document titled “Memorandum in Support of Motion to Remand”

(Doc. 12-3). Thus, Plaintiff effectively filed a twenty-five-page Motion, which this Court now strikes

from the record. Try again.

       Motion to Remand now due by August 20, 2020. Opposition due by September 4. To

eliminate any remaining confusion, all substantive content in the Motion and supporting

brief combined shall not exceed fifteen pages. If more than fifteen pages are necessary, the proper

course is to request permission to exceed the limit.

       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U.S. DISTRICT JUDGE

                                                       August 18, 2020
